NO. 12-16-00166-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE:                                                    §

AMOCO FEDERAL CREDIT UNION,                               §     ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Amoco Federal Credit Union filed an original mandamus proceeding complaining of the trial
court’s June 10, 2016 temporary restraining order. On October 31, 2016, this Court conditionally granted
Amoco’s petition and directed Respondent to vacate the temporary restraining order and issue an order
abating the real parties’ declaratory judgment action filed May 9, 2016, in Cause No. CV-16-09656, In
the Matter of Marylou Kusmanoff. By an order signed on November 7, 2016, Respondent has complied
with this Court’s opinion and order, rendering this proceeding moot. Accordingly, we dismiss Amoco’s
petition for writ of mandamus as moot.
Opinion delivered November 16, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                    (PUBLISH)
                                    COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                             JUDGMENT


                                           NOVEMBER 16, 2016

                                           NO. 12-16-00166-CV



                               AMOCO FEDERAL CREDIT UNION,
                                         Relator
                                           V.

                                  HON. CHARLES R. MITCHELL,
                                          Respondent
                                         ORIGINAL PROCEEDING

                ON THIS DAY came to be heard the petition for writ of mandamus filed by
AMOCO FEDERAL CREDIT UNION; who is the Relator in Cause No. CV-16-09656,
pending on the docket of the 273rd Judicial District Court of San Augustine County, Texas. Said
petition for writ of mandamus having been filed herein on June 13, 2016, and the same having
been duly considered, because it is the opinion of this Court that the writ should not issue, it is
therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of
mandamus be, and the same is, hereby dismissed as moot.
       James T. Worthen, Chief Justice.
       Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.